DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026171.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the step of analyzing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of analyzing data and generating a correlation between a reactivity Index and the data. This judicial exception is not integrated 

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a computing system / non-transitory computer readable medium having data stored comprising instructions to calculate a reactivity index.  The claim limitations are based on a mere mathematical concept which describes the relationship between the physicochemical properties of inorganic particles and reactivity.  
This judicial exception is not integrated into a practical application, because the claim is directed to generic computer elements that do not add a meaningful limitation to the abstract idea, because the limitations amount to simply implementing the abstract idea on a computer.  The claims, at most, are directed to a method of using a naturally occurring correlation between the cement and cementitious properties, wherein the data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination with the computer elements, does not add significantly more (also known as an “inventive concept”) to the exception.  The additional limitations only store and retrieve information, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (WO 2018/156123 A1) (“Morgan ‘123”).
Claim 1. A method comprising: analyzing each of a group of inorganic particles to generate data about physicochemical properties of each of the inorganic particles; and generating a correlation between a reactivity index of each of the inorganic particles and the data.  
Morgan ‘123 discloses a method of generating a wellbore treatment fluid, comprising: classifying a plurality of solid particulates using correlations; calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates; adjusting compositional elements based on a target property; and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid that meets or exceeds the target property ([0009] – [0012]; [0037] – [0039]; [0051] – [0059]; Claims 1, 5).
Claim 2. Morgan ‘123 discloses The method of claim 1 wherein the step of analyzing comprises measuring at least one of specific gravity, bulk density, water requirement, or concentration of inorganic species ([0047]; [0049]; [0062]).  
Claim 3. Morgan ‘123 discloses The method of claim 1 wherein at least one of the inorganic particles comprises at least one of silica, alumina, iron, iron oxide, calcium, calcium oxide, sodium, potassium, magnesium, sulfur, and combinations thereof ([0047]; [0048]).  
The method of claim 1 wherein the analyzing the inorganic particles comprises analysis by one or more techniques selected from the group consisting of microscopy, spectroscopy, x-ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing, rheological properties, Poisson's Ratio, API testing, and combinations thereof ([0034]; [0053]).  
Claim 5. Morgan ‘123 discloses The method of claim 1 wherein the correlation is a regression model (Figs. 1-2; [0054]).
Claim 8. Morgan ‘123 discloses The method of claim 1 further comprising estimating reactivity of a cement additive, based at least in part on the correlation, the cement additive comprising two or more of the inorganic particles ([0049]; [0094] – [0096]).  
Claim 9. Morgan ‘123 discloses The method of claim 1 further comprising identifying a cement additive, based at least in part on the correlation, preparing a sample cement composition comprising the cement additive, testing the sample cement composition to determine one or more performance characteristics ([0009] – [0012]; [0094] – [0096]).  
Claim 10. Morgan ‘123 discloses The method of claim 1 further comprising designing a cement composition based at least in part on the correlation and preparing a cement slurry based on the cement composition ([0009] – [0012]; [0094] – [0096]).  
Claim 11. Morgan ‘123 discloses The method of claim 10 further comprising placing the cement slurry into a subterranean formation using one or more pumps (Fig. 5; [0094] – [0096]).  
Claim 12. Morgan ‘123 discloses A system (300) comprising: an analytical instrument (310) configured to gather physicochemical data about a plurality of inorganic particles ([0054]; [0062]; [0090]); and a computer system (315) configured to accept the physicochemical data and generate a correlation between a reactivity index of each of the inorganic particles (Figs. 4-5; [0063]; [0090] – [0091]).  
Claim 13. Morgan ‘123 discloses The system of claim 12 wherein the step of analyzing comprises measuring at least one of specific gravity, bulk density, water requirement, or concentration of inorganic species ([0047]; [0049]; [0062]).  
Claim 14. Morgan ‘123 discloses The system of claim 12 wherein at least one of the inorganic particles comprises at least one of silica, alumina, iron, iron oxide, calcium, calcium oxide, sodium, potassium, magnesium, sulfur, and combinations thereof ([0047]; [0048]).  
Claim 15. Morgan ‘123 discloses The system of claim 12 wherein the analytical instrument is configured to perform one or more of functions selected from the group consisting of microscopy, spectroscopy, x- ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing , rheological properties, Poisson's Ratio, API testing, and combinations thereof ([0034]; [0053]).  
Claim 16. Morgan ‘123 discloses The system of claim 12 wherein the computer system is further configured to estimate a reactivity of a cement additive, based at least in part on the correlation, the cement additive comprising two or more of the inorganic particles ([0054]; [0090] – [0091]).  
Claim 17. Morgan ‘123 discloses A non-transitory computer readable medium having data stored therein representing software executable by a computer, the software including instructions comprising: instructions to accept physicochemical data for one or more inorganic particles; instructions to calculate a reactivity index for the one or more inorganic particles (Figs. 4-5; [0042]; [0054]; [0063]; [0090] – [0091]); and instructions to calculate a correlation between the physicochemical data and the reactivity index for at least one of the one or more inorganic particles ([0054]; [0090] – [0091]).  
Claim 18. Morgan ‘123 discloses The non-transitory computer readable medium of claim 17 wherein the instructions to calculate a correlation comprise instructions to perform a regression analysis (Figs. 1-2; [0054]).  
Claim 19. Morgan ‘123 discloses The non-transitory computer readable medium of claim 17 wherein the instructions further comprise: instructions to accept a performance characteristic: and instructions to generate a cement composition based at least in part on the correlation and the performance characteristic ([0053]; [0054]; [0090] – [0091]).  
Claim 20. Morgan ‘123 discloses The non-transitory computer readable medium of claim 19 wherein the performance characteristic is compressive strength ([0042]; [0053]; [0054]; [0062]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO 2018/156123 A1) (“Morgan ‘123”).
Claim 6. Morgan ‘123 discloses The method of claim 5.  Morgan ‘123 does not explicitly disclose further comprising performing a multi-linear regression analysis of the data to the regression model.  However, Morgan does disclose utilizing linear summation techniques or non-linear summation techniques to predict relationships of the various combinations of cementitious materials for specified slurry densities, temperatures, pressures, and curing age ([0055] – [0058]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to utilize a multi-linear regression analysis model to calculate and/or optimize the data regarding the physicochemical properties of the particles in Morgan ‘123.
Claim 7. Morgan ‘123 discloses The method of claim 5.  Morgan ‘123 does not explicitly disclose wherein the correlation has the general form of:

    PNG
    media_image1.png
    28
    188
    media_image1.png
    Greyscale

where pi is a measurable physical and/or chemical property of the inorganic particles.  However, Morgan does disclose calculating a reactive index (Equation [1]) and physiochemical index (Equation [2]) for at least one of the solid particulates ([0054]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to calculate and/or optimize the reactive index disclose in Morgan ‘123 based on a generic mathematical formula.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-25 of copending Application No. 16/479,848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, because both inventions are directed toward analyzing inorganic particles to generate data about physical and/or chemical properties of the inorganic particles to generate a correlation between inorganic particles and the data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan et al. (US 2015/0184060).
Morgan ‘060 discloses a method of formulating a wellbore treatment fluid comprising a base fluid and a blended cementitious component comprising pozzolanic material, wherein the pozzolanic material may include inorganic particles (Abstract; [0019] – [0020]; [0025]; [0026]), the method comprising measuring parameters of the cementitious components and classifying the cementitious components using correlations of physical and/or chemical properties to determine a reactive index based on the parameters of at least one of the cementitious components ([0020]; [0026] – [0027]; [0038] – [0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674